DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to Applicant’s after final amendment filed 1/4/21 which has been entered.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karen McSwain on 1/11/21.
The application has been amended as follows: 
IN THE CLAIMS FILED 1/4/21 (which have been entered):
REPLACE CLAIM 1 with --A dental appliance system, comprising:
a series of dental appliances adapted to apply forces to a patient’s teeth for moving the patient’s teeth in accordance with a treatment path, the series of dental appliances including a first dental appliance associated with a first segment of the treatment path and a second dental appliance associated with a second segment of the treatment path, wherein each of the first and second dental appliances includes:   

at least one first arch-shaped rib integrally formed with the shell from the polymeric material and located on a lingual exterior surface of the shell, the at least one first rib following a contour of the lingual exterior surface of the shell along a first height of the shell; and
at least one second arch-shaped rib integrally formed with the shell from the polymeric material and located on a labial exterior surface of the shell, the at least one second rib following a contour of the labial exterior surface of the shell along a second height of the shell different than the first height,
wherein a thickness of the polymeric material of the shell at a location of the first rib or the second rib is larger than a thickness of the polymeric material of the remaining portions of the shell that do not include the first or second rib; 
wherein the first and second ribs of the first dental appliance cooperate and are digitally modelled with the shell of the first dental appliance to determine and apply a first set of forces onto the patient’s teeth to achieve a first pre-calculated displacement of the patient’s teeth in accordance with the first segment of the treatment path, wherein the first and second ribs of the second dental appliance cooperate and are digitally modelled with the shell of the second dental appliance to determine and apply a second set of forces onto the patient’s teeth to achieve a second pre-calculated displacement of the patient’s teeth in accordance with the second segment of the treatment path, wherein the first pre-calculated displacement is different than the second pre-calculated displacement.—

REPLACE CLAIM 10 with -- A dental appliance system, comprising:
a series of dental appliances adapted to apply forces to a patient’s teeth for moving the patient’s teeth in accordance with a treatment path, the series of dental appliances including a first dental appliance associated with a first segment of the treatment path and a second dental appliance associated with a second segment of the treatment path, wherein each of the first and second dental appliances includes:
a shell formed from a polymeric material and having a number of tooth apertures formed in an arch shape, the shell comprising:
a first arch-shaped rib integrally formed as part of the shell, the first arch-shaped rib following a contour of a lingual exterior surface of the shell along a first height of the dental appliance; and
a second arch-shaped rib integrally formed as part of the shell, the second arch-shaped rib follows a contour of a labial exterior surface of the shell along a second height of the dental appliance different than the first height, 
wherein a thickness of the shell at a location of the first arch-shaped rib or the second arch-shaped rib is larger than a thickness of remaining portions of the dental appliance that do not include the first or second arch-shaped ribs; and
wherein the first and second arch-shaped ribs of the first dental appliance cooperate and are digitally modelled with the shell of the first dental appliance to determine and apply a first set of forces onto the patient’s teeth to achieve a first pre-calculated displacement of the teeth in accordance with the first segment of the treatment path, wherein the first and second arch-shaped ribs of the second dental 
REPLACE CLAIM 11 with --The dental appliance system of claim 10, wherein at least one of the first and second arch-shaped ribs includes a number of torsional reinforcing ribs for reinforcing the dental appliance regarding one or more torsional forces.—
REPLACE CLAIM 14 with --The dental appliance system of claim 10, wherein at least one of the arch-shaped first and second ribs includes a reinforcing rib that provides reinforcing for the dental appliance regarding one or more torsional forces or one or more forces perpendicular to a line defined by two points comprising a center of one of the number of apertures and a center of an adjacent tooth aperture.—
REPLACE CLAIM 15 with --The dental appliance system of claim 10, wherein at least one of the first and second arch-shaped ribs has a semicircular cross-section.—
REPLACE CLAIM 16 with --The dental appliance system of claim 10, wherein at least one of the arch-shaped first and second ribs includes a number of lateral reinforcing ribs for reinforcing the dental appliance regarding one or more translational forces.—
CANCEL CLAIMS 17-23
REPLACE CLAIM 24 with --A dental appliance system, comprising:

a shell formed from a polymeric material and having tooth apertures formed in an arch shape for a placement of teeth therein, the shell comprising:
a first arch-shaped rib integrally formed from the polymeric material on a lingual exterior surface of the shell and configured to reinforce the shell, and
a second arch-shaped rib integrally formed from the polymeric material on a labial exterior surface of the shell and configured to reinforce the shell, wherein a thickness of the shell at a location of the first arch-shaped rib or the second arch-shaped rib is larger than a thickness of remaining portions of the shell that do not include the first or second arch-shaped ribs, wherein the first arch-shaped rib follows a contour of the lingual exterior surface along a first height of the shell, and wherein the second arch-shaped rib follows a contour of the labial exterior surface along a second height of the shell different than the first height; and
wherein the first and second arch-shaped ribs of the first dental appliance cooperate and are digitally modelled with the shell of the first dental appliance to determine and apply a first set of forces onto the patient’s teeth to achieve a first pre-calculated displacement of the patient’s teeth in accordance with the first segment of the treatment path, wherein the first and second arch-shaped ribs of the second dental appliance cooperate and are digitally modelled with the shell of the second dental 
Allowable Subject Matter
Claims 1, 5-12, 14-16, 24-25 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in proper combination fails to teach a dental appliance system in the form of a plurality of shells each comprising first and second arch shaped ribs integrally formed of the polymeric material thereof, on the lingual and labial external surfaces, wherein the first and second arch-shaped ribs of a first dental appliance cooperate and are digitally modelled with the shell of the first dental appliance to determine and apply a first set of forces onto the patient’s teeth to achieve a first pre-calculated displacement of the patient’s teeth in accordance with the first segment of the treatment path, wherein the first and second arch-shaped ribs of a second dental appliance cooperate and are digitally modelled with the shell of the second dental appliance to determine and apply a second set of forces onto the patient’s teeth to achieve a second pre-calculated displacement of the patient’s teeth in accordance with the second segment of the treatment path, wherein the first pre-calculated displacement is different than the second pre-calculated displacement, in combination with the other recited features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/EDWARD MORAN/Primary Examiner, Art Unit 3772